DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 05/13/2022.	
3.	Claims 1-2, 5, 8-11, 15,18, 20, 22-24, 28-32 are pending. Claims 1-2, 5, 8-11,15,18, 20, 22-24, 28-32 are under examination on the merits. Claims 3-4, 6-7, 12-14,16-17,19, 21, 25-27 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1-2, 5, 8-11, 15, 18, 20, 22-24, 28-32 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is James M. Gallas (US Pub. No. 2005/0041299 A1; hereinafter “Gallas”).
Gallas teaches a composition comprising a solid, transparent and nondegradable matrix such PVA which has a refractive index larger than 1.45 (i.e., 1.477, polymeric stabilizing material), containing a plurality of synthetic particles, each synthetic particle consisting of: (i)  one or more aggregates of a pigment selected from phenoxazone, phenoxazine, and a derivate or precursor thereof such as synthetic ocular lens pigment (SLP), wherein PVD is positioned between the aggregates to inhibit or prevent clumping of the aggregates. Gallas does not expressly teach a plurality of synthetic particles having a size from about 1 to 100 microns, the aggregates having a size larger than about 100 nm; and the solid, transparent and nondegradable matrix being a melt-processed polymer fiber, wherein the composition is not transparent. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition comprising a solid, transparent and nondegradable matrix containing a plurality of synthetic particles having a size from about 1 to 100 microns, each synthetic particle consisting of: (i) one or more aggregates of a pigment selected from phenoxazone, phenoxazine, and a derivate or precursor thereof, and (ii) | an inorganic or polymeric stabilizing material which has a refractive index larger than 1.45, the aggregates having a size larger than about 100 nm; and the solid, transparent and nondegradable matrix being a melt-processed polymer fiber, wherein the composition is not transparent, and a composition comprising a solid, transparent and nondegradable matrix containing a plurality of synthetic particles having a size from about 1 to 100 microns, each synthetic particle consisting of. (i) one or more aggregates of a pigment selected from phenoxazone, phenoxazine, and a derivate or precursor thereof, and
(ii) | an inorganic or polymeric stabilizing material which has a refractive index larger than 1.45,
the aggregates having a size larger than about 100 nm, and the solid, transparent and nondegradable matrix being in the shape of a fiber, wherein the composition is not transparent.

The embodiment provides biologically-inspired compositions, including color changing compositions, and corresponding embodiments such as sensors, textile materials, coatings and films, are provided which typically include a solid, transparent and nondegradable matrix. The matrix contains a plurality of (i) synthetic particles having a size in the micrometer or nanometer range, each synthetic particle including one or more aggregates of a pigment selected from phenoxazone, phenoxazine, and a derivate or precursor thereof, and a stabilizing material which has a refractive index larger than 1.45, the aggregates having a size larger than about 100 nm, or (ii) submicrometer natural particles extracted and purified from homogenized tissue. Accordingly, the presently claimed invention as defined by claims 1-2, 5, 8-11, 15, 18, 20, 22-24, 28-32 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/09/2022